PER CURIAM.
We affirm the judgment in this case. However, we note a clerical error in the judgment. Defendant was sentenced to 90 days in the county jail and then she was also placed on probation with a condition that she serve 90 days in the county jail. Consequently, this matter is remanded to the trial court to correct the sentence and indicate whether it intended to impose a probationary split sentence (a sentence of incarceration followed by a period of probation) or straight probation with a condition that the defendant serve 90 days in the county jail.
*1088Judgment AFFIRMED and cause REMANDED for correction of sentence.
GOSHORN, GRIFFIN and DIAMANTES, JJ., concur.